G-oldmau, J. (dissenting).
Involved in this appeal is the construction of article 17-A of the Insurance Law which established the Motor Vehicle Accident Indemnification Corporation (hereinafter referred to as MVAIC). The recitation of facts in the prevailing opinion makes it unnecessary to set them forth here. At the outset it is clear that plaintiff is not collaterally estopped from recovering against MVAIC under her own policy *45of insurance by reason of the prior adjudication with the tortfeasor’s insurance carrier. Obviously the earlier judgment against a different carrier covering a different policy of insurance would not bar 1 £ a new proceeding to vindicate new rights ’ ’. (Matter of Mullane v. McKenzie, 269 N. Y. 369, 373; and, see Loomis v. Loomis, 288 N. Y. 222, 224-225.) In Hessian Hills Country Club v. Home Ins. Co. (262 N. Y. 189, 201) the court denied the claim that a prior adjudication was conclusive by pointing out that the earlier action was based upon a different policy. (See, also, Glaser v. Huette, 256 N. Y. 686; Smith v. Kirkpatrick, 305 N. Y. 66, 70 et seq.; Jewtraw v. Hartford Acc. & Ind. Co., 2N Y 2d 788.)
The divergency of opinion concerns itself with the rights and remedies available under the different policies. The prevailing members say that since plaintiff may not recover under the tort-feasor’s policy, she may not recover under her own policy containing the MVAIC indorsement. They say that since assault by the assured was expressly provided not to be accidental and was expressly excluded under the tort-feasor’s policy, it necessarily is not accidental and is excluded under the MVAIC indorsement despite absence thereunder of such language or such exclusion.
Reliance is placed by the majority upon the case of Morgan v. Greater N. Y. Taxpayers Mut. Ins. Assn. (305 N. Y. 243) for the proposition that an assault is not an accident within the meaning of a standard liability insurance policy. There the court pointed out at page 248 that if the carrier intended ££ to mean that there is no obligation to indemnify an assured for liability resulting from an assault committed by another assured, it should have made that intention known”. The court on that same page observed: ££ Clearly the reason for the exclusion from coverage of an assault committed by or at the direction of the assured is that it would not be in accord with public policy to indemnify a person for losses incurred as a consequence of his criminal acts. That, we think, and nothing more is the intent of that exclusory provision. The denial of coverage to an assured for liability imposed upon him for an assault in which he himself took no part finds no justification in the policy which lies behind the exclusory provision. To indemnify him does not save him from the consequences of his criminal act for he committed none.”
In another case upon which the majority relies (Messersmith v. American Fid. Co., 232 N. Y. 161, 165) the court stated: ££ Injuries are accidental or the opposite for the purpose of indemnity according to the quality of the results rather than the quality of the causes”. The same result was reached in *46Floralbell Amusement Corp. v. Standard Sur. & Cas. Co. (256 App. Div. 221, 225). (See, also, Huntington Cab Co. v. American Fid. & Cas. Co., 155 F. 2d 117, 119; Jernigan v. Allstate Ins. Co., 269 F. 2d 353; Johnson Corp. v. Indemnity Ins. Co., 7 N Y 2d 222, 228 et seq; Smith v. Continental Cas. Co., 259 App. Div. 357; Albrecht Co. v. Fidelity & Cas. Co., 289 Ill. App. 508; Georgia Cas. Co. v. Aklen Mills, 156 Miss. 853.) The other cases cited in the prevailing opinion on the subject relate to the situation where the plaintiff sues the tort-feasor under a policy expressly excluding from coverage assault by the assured.
We must not lose sight of the subject matter of the action before us. Here the plaintiff seeks to recover under the MYAIO indorsement on the policy she owns for which she paid a consideration. The policy indorsement although not as broad as the statutory declaration of purpose does not specifically exclude under the term ‘ ‘ uninsured automobile ’ ’ an accident involving-assault or a policy in which a successful disclaimer has been invoked. If such provision were required by statute, it necessarily would be read into the policy. In any event there 1 ‘ is the equally well-settled maxim that, where there is ambiguity in the terms of a contract prepared by one of the parties, ‘ it is consistent with both reason and justice that any fair doubt as to the meaning of its own words should be resolved against ’ such party.” (Rentways, Inc. v. O’Neill Milk & Cream Co., 308 N. Y. 342, 348.)
We come then to a consideration of the construction to be given article 17-A of the Insurance Law. The prevailing- members say in effect that the law must be given a strict interpretation and that since Branch had a policy of insurance at the time of the accident, even though the insurer successfully disclaimed, Branch was not operating an uninsured motor vehicle. I am not able to give so literal an interpretation to the applicable statutory provisions. Section 600 of article 17-A of the Insurance Law provides in part as follows: “ (2) Declaration of purpose. The legislature finds and declares that the motor vehicle financial security act * # * fails to accomplish its full purpose of securing to innocent victims of motor vehicle accidents recompense for the injury and financial loss inflicted upon them, in that the act makes no provision for the payment of loss on account of injury to or death of persons who, through no fault of their own, were involved in motor vehicle accidents caused by * * * (6) insured motor vehicles where the insurer disclaims liability or denies coverage.”
Many States have recognized the need to protect innocent victims from financial loss by reason of the acts of irresponsible operators of motor vehicles. Recent legislation has been *47enacted in several jurisdictions to remedy such situations and to fill the gaps which have existed. Despite differences in the various statutes a common thread runs through all of them— that the perspective from which the problem must be considered is the interests of the victim and not the actor. Thus in Hartford Acc. & Ind. Co. v. Wolbarst (95 N. H. 40, 43) where the collision was deliberately or intentionally caused, the court stated as follows: “ The purpose of the New Hampshire Financial Responsibility Act was fundamentally to provide compensation for innocent persons who might be injured through faulty operation of motor vehicles. Opinion of the Justices, 81 N. H. 566. 1 Financial responsibility statutes have been passed in many states, and are in the process of preparation in still others, to secure the solvency of operators upon the highways of those states, and to guarantee their ability to discharge judgments arising out of accidents in which they might be involved * * ®. The beneficiaries of such an act and of such a policy, when issued, are the members of the general public who may be injured in automobile accidents by such person; and the policies are generally construed with great liberality to accomplish their purpose. ’ 7 Appleman, Insurance Law and Practice, 62, 63. This purpose of the statute is best served by construing the phrase ‘ accidentally sustained ’ to include any unfortunate occurrence causing injury or damage. Regardless of the mental state of the insured that precedes the injury or the damage suffered by the traveler, the suffering or the loss is the same. Neither injury nor damage is mitigated by the fact that there was intent at any stage of the occurrence.” (See, also, Wheeler v. O’Connell, 297 Mass. 549; O’Roak v. Lloyds Cas. Co., 285 Mass. 532, 536; and generally on the subject Ann. 33 A. L. R. 2d 1027.)
The complicated society in which we live, and the ingenuity of the insurance companies, have made it possible to purchase immunity from many catastrophic contingencies unknown but a generation ago. The protection of the law in this area has grown with the exigencies of the times. A completely new concept of the reasons for and the purposes of liability insurance has emerged. In volume 48 of the Columbia Law Review (pp. 799, 800) this growth and expansion is ably commented upon in the following note: ‘ ‘ However, ‘ liability insurance is coming to be regarded more and more as a device for providing funds to meet the needs of injured persons and less and less as a device for the protection of the insured. ’ Statutory recognition of this trend is manifested in financial responsibility laws, the purpose of which is to indemnify innocent third persons and to protect the general public from financially irresponsible *48motorists. Automobile liability insurance contracts purporting to conform with such laws are read to include their provisions, which supersede any conflicting terms in the insurance contract. Since the basic purpose of the financial responsibility laws is not to afford financial protection to the insured, but rather to compensate his innocent victim, there is no reason why the victim’s rights should depend upon the motivation of the insured’s conduct. Nor are the victim’s rights against the insurer derived through the insured. Since by statute they become absolute on the occurrence of an accident and cannot be changed by subsequent action of the insurer or the insured, they are statutorily independent rather than derivative.” That this thought has been expressed as the public policy of other jurisdictions is demonstrated in Wheeler v. O’Connell (supra) and other similar decisions.
When Governor Harriman requested the enactment of the statute we are here construing, he made it clear in his message that the existing law “ still fell short of protecting all of the innocent victims of motor vehicles ” (printed in the foreword to “ This Is Motor Vehicle Accident Indemnification Corporation ”, N. Y. Insurance Dept., p. 2 [1958]). The express directive was to compensate all innocent victims of motor vehicles. We are not- left in any doubt as to the legislative intent as it concerns our problem for section 600 of the Insurance Law specifically provides for coverage of insured motor vehicles where the insurer disclaims liability or denies coverage. This is further confirmed by the legislative expression of intent in the 1958 New York State Legislative Annual in the statement at pages 244, 245.
It is argued that section 600 was not intended to indemnify a tort-feasor for his willful misconduct. A simple answer is that we are not concerned here with the actor, the law provides many penalties for him, but rather with the innocent victims of hit-and-run drivers, stolen car operators and, I submit, persons who use automobiles as an instrument for assault. This is particularly true when we keep in mind that the victim entered into a contract (her MVAIC indorsement) to cover her for just such an eventuality. Ours is a problem of construction of the statute. As the court observed in Matter of Capone v. Weaver (6 N Y 2d 307, 309): “ While it is true that, whenever the language of a statute is clear and unambiguous, we are required under ordinary rules of construction to give effect to its plain meaning (Meltzer v. Koenigsberg, 302 N. Y. 523; Lawrence Constr. Corp. v. State of New York, 293 N. Y. 634), this is not to say that literal meanings of words are to be adhered to or suffered to defeat the general purpose and mani*49fest policy intended to be promoted (Matter of New York Post Corp. v. Leibowitz, 2 N Y 2d 677; People v. Ryan, 274 N. Y. 149; Matter of River Brand Rice Mills v. Latrobe Brewing Co., 305 N. Y. 36).”
This principle was succinctly enunciated in Matter of New York Post Corp. v. Leibowitz (2 N Y 2d 677, supra) in this statement at page 685: “In construing statutory provisions, the spirit and purpose of the statute and the objectives sought to be accomplished by the legislature must be borne in mind. ‘ The legislative intent is the great and controlling principle. Literal meanings of words are not to be adhered to or suffered to “ defeat the general purpose and manifest policy intended to be promoted ”.’ ”
“ It is a familiar legal maxim that ‘ he who considers merely by the letter of an instrument goes but skin deep into its meaning ’, and all statutes are to be construed according to their meaning, not according to the letter.” (McKinney’s Cons. Laws of N. Y., Book 1, Statutes, § 111, pp. 176-177.) This doctrine was early expressed in Holmes v. Carley (31 N. Y. 289, 290) as follows: “ The same idea of the rule of constructing a statute, is very quaintly expressed by Plowden, in his commentary upon the case of Eyston v. Studd (2 Plowd., 465). He says, £ it is not the words of the law, but the internal sense of it that makes the law, and our law (like all others) consists of two parts, viz., of body and soul; the letter of the law is the body of the law, and the sense and reason of the law is the soul of the law, “ guia ratio legis est anima legis.” And the law may be resembled to a nut, which has a shell and a kernel within, the letter of the law represents the shell, and the sense of it the kernel: and as you will be no better for the nut if you make use only of the shell, so you will receive no benefit from the law if you rely upon the letter, and as the fruit and profit of the nut lies in the kernel, and not in the shell, so the fruit and profit of the law consists in the sense more than in the letter. ’ ”
The purpose of the statute clearly and unequivocally expressed is to protect the injured motorist and in construing the statute the evils to be remedied may not be disregarded. (Surace v. Danna, 248 N. Y. 18, 21; Smith v. The People, 47 N. Y. 330, 341, 342; Matter of Meyer, 209 N. Y. 386, 389; Spencer v. Myers, 150 N. Y. 269, 275; People ex rel. Wood v. Lacombe, 99 N. Y. 43; Matter of Folsom, 56 N. Y. 60, 66.)
Accordingly, I believe it was the clear intent of the Legislature to provide relief to innocent victims of just such situations as here presented and, therefore, the order granting plaintiff summary judgment should be affirmed.
*50Williams, P. J., McClusky and Henry, JJ., concur with Halpern, J.; Goldman, J., dissents and votes to affirm in opinion.
Order reversed, without costs of this appeal to either party, and plaintiff’s motion for summary judgment denied, without costs, and defendant’s motion for summary judgment granted, without costs and judgment entered adjudging that the defendant is not liable for plaintiff’s claim.